 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 39 
In the House of Representatives, U. S.,

January 21, 2009
 
RESOLUTION 
Honoring the contributions of Catholic schools. 
 
 
Whereas America’s Catholic schools are internationally acclaimed for their academic excellence, but provide students more than a superior scholastic education; 
Whereas Catholic schools ensure a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in America's young people; 
Whereas the total Catholic school student enrollment for the 2007–2008 academic year was nearly 2,300,000 and the student-teacher ratio was 14 to 1; 
Whereas Catholic schools teach a diverse group of students; 
Whereas more than 25 percent of school children enrolled in Catholic schools are from minority backgrounds, and over 14 percent are non-Catholics; 
Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development; 
Whereas the Catholic high school graduation rate is 99 percent, with 80 percent of graduates attending four-year colleges and 17 percent attending two-year colleges or technical schools; 
Whereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated: Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.; and 
Whereas January 25, 2009, to January 31, 2009, has been designated as Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals of Catholic Schools Week, an event co-sponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of America's thousands of Catholic elementary and secondary schools; and 
(2)congratulates Catholic schools, students, parents, and teachers across the Nation for their ongoing contributions to education, and for the key role they play in promoting and ensuring a brighter, stronger future for this Nation. 
 
Lorraine C. Miller,Clerk.
